DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woundy et al (U.S. Pub. No. 2010/0246401 A1).

As per claims 1 and 11 Woundy disclosed a method of allocating signal processing resources for cable modem endpoints, comprising: monitoring, by a policy engine comprising one or more processors and a memory, usage data of a cable network via a cable modem termination system (paragraphs 4 and 23) {Cable modems monitored and Congestion Management Policy server utilizing data management procedures for taking appropriate actions when certain condition/threshold are detected in a Cable Modem Termination System (CMTS)}; detecting, by the policy engine, from the usage data (paragraph.38) {Utilizing usage data}, a congestion condition on a channel of the cable network (paragraph.29) {Congestion detection}; identifying, by the policy engine, one or more cable modems of the cable network that contribute to the congestion condition (Figure.1, paragraphs. 21 and 24) { “managed data" refers to data for which the congestion management algorithms described herein are used to manage network congestion associated with communication of that data.  In at least some embodiments, user data traffic corresponding to generic Internet usage such as email, web surfing and web downloads is managed data traffic subject to the congestion management procedures described herein.  In these embodiments, other types of data traffic between CMTS 12 and cable modems 11-1 through 11-n (e.g., non-Internet digital voice traffic and system management messages) is assigned to service flows that are not affected by the procedures described herein}; determining, by the policy engine, that the congestion condition satisfies a congestion threshold (paragraphs. 29 and 30) { The upstream channel near-congestion threshold could be set at some other percentage between, e.g., 60% and 90% of maximum channel capacity and the downstream channel near-congestion threshold could be some other percentage between, e.g., 60% and 90% }; and sending, by the policy engine, instructions to the cable modem termination system that regulate the one or more cable modems that contribute to the detected congestion condition (Figures.1 and 4A, paragraph.27) {CMP server 20, according to at least some embodiments, to control managed data flows in network 10 so as to reduce and/or prevent impact from network congestion}.

As per claims 2 and 12 Woundy disclosed the method of claim 1, wherein monitoring the usage data from the cable network comprises receiving, by the policy engine, the usage data from internet protocol detail records exported by the cable modem termination system (paragraphs 4 and 23) {Cable modems monitored and Congestion Management Policy server utilizing data management procedures for taking appropriate actions when certain condition/threshold are detected in a Cable Modem Termination System (CMTS)}.


As per claims 4 and 14 Woundy disclosed the method of claim 1, wherein detecting the congestion condition comprises determining that the cable network has exceeded a network capacity threshold (paragraphs. 29 and 30) {The upstream channel near-congestion threshold could be set at some other percentage between, e.g., 60% and 90% of maximum channel capacity and the downstream channel near-congestion threshold could be some other percentage between, e.g., 60% and 90%}.

As per claims 5 and 15 Woundy disclosed the method of claim 1, wherein identifying the one or more cable modems comprises: determining, by the policy engine, bandwidth utilization information for cable modems of the cable network (paragraph.19); and identifying, by the policy engine, from the bandwidth utilization information (paragraph.19) {Some cable modems may have different provisioned bandwidths in the upstream and/or downstream directions as compared to other cable modems.  In some systems, for example, a subscriber with basic HSI service is allowed to download data at first rate (e.g., 6 megabits per second (Mbps)).  For an additional fee, an HSI service subscriber is allowed to download data at a higher rate (e.g., 8 Mbps).  A system operator may similarly allow basic HSI service subscribers to transmit upstream data at 
a first rate (e.g., 1 Mbps) and allow other subscribers paying higher fees to 
transmit upstream data at a higher rate (e.g., 2 Mbps)}, a subset of the cable modems that contribute most to the bandwidth utilization in the cable network as the one or more cable modems (paragraph.27) {subsets of modems in terms of utilization}.

As per claims 6 and 16 Woundy disclosed the method of claim 1, wherein determining that the congestion condition satisfies the congestion threshold comprises determining, by the policy engine, that a utilization of the cable network exceeds a network capacity threshold (paragraphs. 29 and 30) { The upstream channel near-congestion threshold could be set at some other percentage between, e.g., 60% and 90% of maximum channel capacity and the downstream channel near-congestion threshold could be some other percentage between, e.g., 60% and 90% }.


As per claims 8 and 18 Woundy disclosed the method of claim 1, wherein identifying the one or more cable modems of the cable network comprises: determining, by the policy engine, that a bandwidth management policy is in place for a set of cable modems of the cable network (paragraph.4 and 19) {Some cable modems may have different provisioned bandwidths in the upstream and/or downstream directions as compared to other cable modems.  In some systems, for example, a subscriber with basic HSI service is allowed to download data at first rate (e.g., 6 megabits per second (Mbps)).  For an additional fee, an HSI service subscriber is allowed to download data at a higher rate (e.g., 8 Mbps).  A system operator may similarly allow basic HSI service subscribers to transmit upstream data at a first rate (e.g., 1 Mbps) and allow other subscribers paying higher fees to transmit upstream data at a higher rate (e.g., 2 Mbps)}; and identifying, by the policy engine, the one or more cable modems of the cable network other than the set of cable modems that are contributing to the congestion condition (Figures.1 and 4A, paragraph.27) {CMP server 20, according to at least some embodiments, to control managed data flows in network 10 so as to reduce and/or prevent impact from network congestion}.

As per claims 9 and 19 Woundy disclosed the method of claim 1, wherein sending the instructions to the cable modem termination system comprises: generating, by the policy engine, PacketCable Multimedia instructions for the cable modem termination system that change service parameters for the one or more cable modems (paragraph.24) {PCMM policy server}; and providing, by the policy engine, the PacketCable Multimedia instructions to the cable modem termination system (paragraph.26) {PCMM instruction to CMTS}.

As per claims 10 and 20 Woundy disclosed the method of claim 9, wherein the PacketCable Multimedia instructions are configured to cause the cable modem termination system to throttle the bandwidth of the one or more cable modems (paragraphs. 33 and 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woundy et al (U.S. Pub. No. 2010/0246401 A1) and Pai et al (U.S. Pub. No. 2010/0061235 A1)

As per claims 3 and 13 Woundy disclosed the method of claim 1. Although Woundy disclosed policy engine and bandwidth utilization of modems with identifiers (paragraphs. 18). However wherein detecting the congestion condition comprises determining, by the policy engine, the bandwidth utilization of media access control (MAC) addresses associated with modems connected to the cable network. In the same field of endeavor Pai disclosed wherein detecting the congestion condition comprises determining, by the policy engine, the bandwidth utilization of media access control (MAC) addresses associated with modems connected to the cable network (paragraphs. 182 and 196) {The MAC headers include addresses to specific modems (if sent downstream), and/or to the CMTS (if sent upstream).  Note that the cable modems may also include MAC addressing components.  For example, in one embodiment of the cable modems, these components encapsulate upstream data with a header containing the MAC address of the CMTS}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein detecting the congestion condition comprises determining, by the policy engine, the bandwidth utilization of media access control (MAC) addresses associated with modems connected to the cable network as disclosed by Pai in the method disclosed by Woundy in order to make the method more robust and user friendly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woundy et al (U.S. Pub. No. 2010/0246401 A1) and Cloonan et al (U.S. Pub. No. 2003/0202534 A1)

As per claims 7 and 17 Woundy disclosed the method of claim 1.  Although Woundy disclosed policy engine and bandwidth utilization of modems with congestion threshold conditions (paragraphs. 29 and 30). However Woundy did not explicitly disclose wherein determining that the congestion condition satisfies the congestion threshold comprises determining, by the policy engine, that one or more MAC domains have exceeded a utilization threshold.  In the same field wherein determining that the congestion condition satisfies the congestion threshold comprises determining, by the policy engine, that one or more MAC domains have exceeded a utilization threshold (paragraphs.17 and 29) {MAC domains in a CMTS environment monitored against a threshold}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein determining that the congestion condition satisfies the congestion threshold comprises determining, by the policy engine, that one or more MAC domains have exceeded a utilization threshold as disclosed by Cloonan in the method disclosed by Woundy in order to make the method more robust, scalable and user friendly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647